United States Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-24185 CHINA AOXING PHARMACEUTICAL COMPANY, INC. (Exact Name of Registrant as Specified in its Charter) Florida 65-0636168 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 40 Wall Street, 28th Floor, New York, NY (Address of Principal Executive Offices) Issuer's Telephone Number: (646) 512-5662 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. YesX No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filerNon-accelerated filer Smaller reporting company X Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoX APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: May 15, Common Stock: 82,819,555 CHINA AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS （Unaudited） March 31, 2009 (Unaudited) June 30, 2008 ASSETS CURRENT ASSETS: Cash $ 987,894 $ 1,565,513 Accounts receivable 2,294,235 2,536,047 Inventories 701,462 848,959 Prepaid expenses and sundry current assets 754,996 303,208 TOTAL CURRENT ASSETS 4,738,587 5,253,727 LONG-TERM ASSETS: Property and equipment, net of accumulated depreciation 30,333,047 30,331,143 Other intangible assets 1,578,321 1,635,375 Goodwill 18,924,641 18,904,845 TOTAL LONG-TERM ASSETS 50,836,009 50,871,363 TOTAL ASSETS $ 55,574,596 $ 56,125,090 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Short-term borrowings $ 5,112,353 $ 2,042,600 Accounts payable 3,565,614 3,544,795 Loan payable – other - 380,070 Due to stockholders 112,198 112,068 Accrued expenses and taxes payable 3,826,171 4,851,314 Notes payable – bank 6,093,716 7,545,239 TOTAL CURRENT LIABILITIES 18,710,052 18,476,086 LONG-TERM DEBT – STOCKHOLDER 4,103,722 4,098,687 - OTHER 3,716,616 3,127,643 CONVERTIBLE DEBENTURES 978,953 1,098,362 WARRANT AND DERIVATIVE LIABILITIES 3,490,056 4,161,678 MINORITY INTEREST - 24,598 STOCKHOLDERS’ EQUITY: Common stock, $0.001 par value, 100,000,000 shares authorized 82,819,555and 82,819,555 shares issued and outstanding at 82,820 81,090 March 31,2009 and June 30,2008, respectively Preferred stock, $0.001 par value 300,000 shares authorized 277,018 shares issued and outstanding 277 277 Additional paid-in capital 37,994,090 36,749,956 Accumulated deficit (13,900,224 ) (12,314,178 ) Other comprehensive income 398,234 620,891 TOTAL STOCKHOLDERS’ EQUITY 24,575,197 25,138,036 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 55,574,596 $ 56,125,090 CHINA AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) THREE MONTHS ENDED March 31, NINE MONTHS ENDED March 31, 2009 2008 (Restated) 2009 2008 (Restated) SALES $ 1,587,989 $ 857,065 $ 7,501,763 $ 3,101,236 COST OF SALES 1,070,086 453,456 4,339,126 1,550,872 GROSS PROFIT 517,903 403,609 3,162,637 1,550,364 COSTS AND EXPENSES: Research and development expense 143,197 174,237 483,434 277,891 General and administrative expenses 797,954 1,316,804 2,787,746 2,515,251 Selling expenses 169,809 198,928 1,293,344 764,722 Depreciation and amortization 114,187 125,068 346,069 363,463 TOTAL COSTS AND EXPENSES 1,225,147 1,815,037 4,910,593 3,921,327 LOSS FROM OPERATIONS (707,244 ) (1,411,428 ) (1,747,956 ) (2,370,963 ) OTHER INCOME (EXPENSE): Interest expense (495,489 ) (329,497 ) (1,400,868 ) (1,915,473 ) Change in fair value of warrant and derivative liabilities 1,502,314 8,981,552 506,028 9,121,393 Gain on foreign currency translation (42,481 ) - 220,579 - Impairment loss (561,913 ) (561,913 ) Forgiveness of debt - - 1,459,654 - TOTAL OTHER INCOME (EXPENSE) 402,431 8,652,055 223,480 7,205,920 LOSS BEFORE MINORITY INTEREST AND INCOME TAXES (304,813 ) 7,240,627 (1,524,476 ) 4,834,957 Minority interest in (income) losses ofsubsidiary 65,605 209,032 37,084 476,856 LOSS BEFORE INCOME TAXES (239,208 ) 7,449,659 (1,487,392 ) 5,311,813 Income taxes 0 - (98,686 ) - NET INCOME (LOSS) (239,208 ) 7,449,659 (1,586,078 ) 5,311,813 OTHER COMPREHENSIVE LOSS: Foreign currency translation adjustment 159,152 192,409 (222,626 ) 414,968 COMPREHENSIVE INCOME (LOSS) $ (80,056 ) $ 7,642,068 $ (1,808,704 ) $ 5,726,781 BASIC AND DILUTED EARNINGS PER COMMON SHARE (0.00 ) 0.18 (0.02 ) (0.13 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 82,819,555 41,312,664 82,261,499 40,822,684 CHINA AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) NINE MONTHS ENDED March 31, 2009 2008 (Restated) OPERATING ACTIVITIES: Net loss $ (1,586,078 ) $ 5,311,813 Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 779,909 532,756 Impairment loss 561,913 Forgiveness of debt (1,459,654 ) - Non-cash interest expense related to conversion of debentures and warrants 170,591 2,081,872 Stocks issued for services and interest 892,528 1,373,735 Change in fair market value on derivative liability (506,028 ) (10,226,390 ) Minority interest (24,598 ) (476,856 ) Changes in operating assets and liabilities: Accounts receivable 244,927 (85,304 ) Inventories 148,540 40,302 Prepaid expenses and sundry current assets (451,595 ) (59,513 ) Accounts payable (310,969 ) (336,408 ) Accrued expenses, taxes and sundry current liabilities (720,564 ) 874,509 NET CASH USED IN OPERATING ACTIVITIES (2,261,078 ) (969,484 ) INVESTING ACTIVITIES: Acquisition of property and equipment (1,247,403 ) (12,317 ) NET CASH USED IN INVESTING ACTIVITIES (1,247,403 ) (12,317 ) FINANCING ACTIVITIES: Proceeds from short-term borrowings 3,067,603 Other loan 204,594 205,442 Repayment of loans to stockholders (596,181 ) Acquisition deposit 3,728,000 Sale of convertible debentures - 349,000 NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES 3,272,197 3,686,261 EFFECT OF EXCHANGE RATE ON CASH (341,334 ) 124,461 INCREASE (DECREASE) IN CASH (577,618 ) 2,828,921 CASH – BEGINNING OF PERIOD 1,565,513 1,511,127 CASH – END OF PERIOD $ 987,895 $ 4,340,048 Supplemental disclosures of cash flow information: Non-cash financing activities: Conversion of convertible debentures into common stock $ 290,000 $ 1,209,000 Stock issued for financing agent - $ 831,600 CHINA AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2009 1BASIS OF PRESENTATION The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X relating to smaller reporting companies.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles (“GAAP”) for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three and nine month periods ended March 31, 2009 are not necessarily indicative of the results that may be expected for the year ending June 30, 2009. The balance sheet at June 30, 2008 has been derived from the audited financial statements at that date, but does not include all of the information and footnotes required by GAAP for complete financial statements. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-KSB for the year ended June 30, 2008 filed on October 14, 2008. Use of estimates in the preparation of financial statements The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of net revenue and expenses during each reporting period.Actual results could differ from those estimates. 2BUSINESS DESCRIPTION AND BASIS OF CONSOLIDATION China Aoxing Pharmaceutical Co., Inc. (“the Company”), through its subsidiaries, is apharmaceutical company specializing in research, development, manufacturing and marketing of a variety of narcotics and pain management pharmaceutical products in generic and innovative formulations.The Company has one major operating subsidiary, Hebei Aoxing Pharmaceutical Co., Inc. (“Hebei”), which at March 31, 2008 is 95% owned by the Company, which was organized under the laws of the People’s Republic of China (“PRC”). Since 2002, Hebei has been engaged in developing its analgesic products, building its facilities and obtaining the requisite licenses from the Chinese Government.Currently Hebei is selling over 40 pharmaceutical products approved by the China SFDA with a strong focus on pain medicines, including a line of pain management drugs, in pills, tablets, capsules, oral solutions and other formulations, through the acquisition of Lerentang Pharmaceutical Company (“LRT “) in 2008,. The consolidated financial statements include the accounts of the Company and all of its subsidiaries. At March 31, 2009 the Company owned 95% of Hebei.The consolidated accounts include 100% of the assets and liabilities of Hebei and the ownership interest of minority investors are recorded as minority interest.All significant inter-company accounts and transactions have been eliminated.These financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America.The Company’s functional currency is the Chinese Renminbi (RMB); however, the accompanying consolidated financial statements have been translated and presented in United States Dollars (USD). 3RESTATEMENT OF PREVIOUSLY ISSUED FINANCIAL STATEMENTS During the fiscal year 2008, the Company determined that the manner in which it historically accounted for the conversion feature and embedded put option of certain of its convertible debentures during the fiscal year 2006 through the fiscal year 2008 was not in accordance with SFAS No. 133, as amended, and EITF Issue No. 00-19.The Company determined that the conversion feature was an embedded derivative instrument pursuant to SFAS No. 133.The accounting treatment of derivative financial instruments requires that the Company record the derivatives and related warrants at their fair values as of the inception date of the convertible debenture agreements and at fair value as of each subsequent balance sheet date.Any change in fair value was required to be recorded as non-operating, non-cash income or expense at each balance sheet date.If the fair value of the derivatives was higher at the subsequent balance sheet date, the Company was required to record a non-operating, non-cash charge.If the fair value of the derivatives was lower at the subsequent balance sheet date, the Company was required to record non-operating, non-cash income.Accordingly, in connection with the restatement adjustments, the Company has approximately reflected the non-operating, non-cash income or expense resulting from the changes in fair value.The Company had previously not recorded the embedded derivative instruments as liabilities and did not record the related changes in fair value. The following tables represent a summary of the effects of the restatement adjustments on the Company’s consolidated statements of operations for the three and nine months ended March 31, 2008 and its statements of cash flows for the nine months ended March 31, 2008. Statement of Operations Previously Reported Adjustments As Restated Three months ended March 31, 2008 Interest expense $ 117,637 $ 211,860 $ 329,497 Amortization of deferred interest $ 519,915 $ (519,915 ) $ - Change in fair value of warrant and derivative liabilities $ - $ 8,981,552 $ 8,981,552 Minority interest $ - $ 209,032 $ 209,032 Income (loss) before minority interest and income taxes $ (2,285,426 ) $ 9,526,053 $ 7,240,627 Net income (loss) $ (2,285,426 ) $ 9,735,085 $ 7,449,659 Basic and diluted earnings per share $ (0.06 ) $ 0.24 $ 0.18 Statement of Operations Previously Reported Adjustments As Restated Nine months ended March 31, 2008 Interest expense $ 938,598 $ 976,875 $ 1,915,473 Amortization of deferred interest $ 1,559,745 $ (1,559,745 ) $ - Change in fair value of warrant and derivative liabilities $ - $ 9,121,393 $ 9,121,393 Minority interest $ - $ 476,856 $ 476,856 Income (loss) before minority interest and income taxes $ (4,869,306 ) $ 9,704,263 $ 4,834,957 Net income (loss) $ (4,869,306 ) $ 10,181,119 $ 5,311,813 Basic and diluted earnings per share $ (0.12 ) $ 0.25 $ 0.13 Statement of Cash Flows Previously Reported Adjustments As Restated Nine month ended March 31, 2008 Net income (loss) $ (4,869,306 ) $ 10,181,119 $ 5,311,813 Non-cash interest expense related to convertible debentures and warrants $ - $ 2,081,872 $ 2,081,872 Minority interest $ - $ (476,856 ) $ (476,856 ) Change in fair value of warrant and derivative liabilities $ - $ (10,226,390 ) $ (10,226,390 ) 4DERIVATIVE FINANCIAL INSTRUMENTS The Company’s derivative financial instruments consist of warrants and embedded derivatives related to the convertible debentures (see Note 13). These embedded derivatives include conversion options. The Company determined that the features were embedded derivative instruments pursuant to Statement of Financial Accounting Standards (“SFAS”) No. 133, “Accounting for Derivative Instruments and Hedging Activities,” as amended, and Emerging Issues Task Force (“EITF”) Issue No. 00-19, “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock.” The accounting treatment of derivative financial instruments requires that the Company record the derivatives and related warrants at their fair values as of the inception date of the debt agreements and at fair value as of each subsequent balance sheet date. Any change in fair value was recorded as non-operating, non-cash income or expense at each balance sheet date. If the fair value of the derivatives was higher at the subsequent balance sheet date, the Company recorded a non-operating, non-cash charge. If the fair value of the derivatives was lower at the subsequent balance sheet date, the Company recorded non-operating, non-cash income. During the three months ended March 31, 2009 and 2008, the Company recognized gains of $1,502,314 and $8,981,552, respectively, relating to recording the warrant and derivative liabilities at fair value.At March 31, 2009 and June 30, 2008 there were approximately $3,490,056 and $4,161,678 respectively, of warrant and derivative liabilities, as the related debt instruments were not settled. The Company’s derivative instruments, including (1) conversion features embedded in the 234,600 shares of 8% convertible debentures at both March 31 2009 and June 30, 2008. (2) five warrant contracts with expected terms of 2.46 years and strike price at $2.00, $2.50, $3.50, $4.50, and $5.50 respectively, as of March 31, 2009. Each financial derivative was valued individually at the date of issuance and at each subsequent balance sheet date using the Black-Scholes option pricing model, with the following assumptions during the three months ended March 31, 2009: Estimated dividends None Expected volatility 169% (as of June 30, 2008) 288% (as of March 31, 2009) Risk-free interest rate 0.37% – 2.28% Expected term (years) 0.57 – 1.15 (as of March 31, 5GOING CONCERN As noted in the accompanying financial statements, at March 31, 2009 the Company has a deficiency in working capital of $13,971,465.The uncertainties caused by this condition raise substantial doubt as to the Company’s ability to continue as a going concern. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. The primary reason for the deficit is the custom of Chinese banks of conducting long-term lending relationships using short-term loans.As a result, the entirety of our debt to the Bank of China in the amount of $6,093,716 is recorded as a current liability, although we fully expect that our credit with the Bank will be extended.In addition, we have an obligation to pay $4,381,957 to American Oriental Bioengineering (“AOB”) in May 2009.We expect that debt will be converted to stock in May 2009.In addition, the management is also in active negotiation with stockholders and other lenders to restructure the borrowings on the balance sheet. For these reasons, we believe that we have necessary liquidity to carry on our operations and implement our business plan. The Company is exploring various alternatives to improve its financial position and continue to meet its obligations, Management is focusing on improving its operations and seeking additional debt and/or equity financing. There can be no assurance that any of these efforts will be fruitful. 6NEW ACCOUNTING PRONOUNCEMENTS In September 2006, the FASB issued Statement of Financial Accounting Standards (SFAS) No. 157, “Fair Value Measurements”.This statement defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements.The standard applies under other accounting pronouncements that require or permit fair value measurements with certain exceptions, SFAS 157 was effective for the Company as of January 1, 2008.The adoption of SFAS 157 did not have a material effect on the Company’s financial position or results of operations. In December 2007, the FASB issued a revision of SFAS No. 141, Business Combinations (“SFAS 141(R).This accounting standard requires an acquirer to recognize and measure the assets acquired, liabilities assumed, and any non-controlling interest in the acquiree at the acquisition date, measured at their fair values as of that date, with limited exception.In addition, SFAS 141(R) requires that acquisition-related costs will be generally expensed as incurred.SFAS 141(R) also expands the disclosure requirements for business combinations.SFAS 141(R) will be effective for the Company prospectively on July 1, In December 2007, the FASB issued SFAS No. 160, “Noncontrolling Interests in Consolidated Financial Statements – an amendment of ARB No. 51”. This Statement clarifies that a noncontrolling interest in a subsidiary should be reported as equity in consolidated financial statements. The calculation of earnings per share will continue to be based on income amounts attributable to the parent.
